ESCROW AGREEMENT THIS ESCROW AGREEMENT (the “Agreement”) is dated as of June , 2008 among (i) PNG Ventures, Inc., a Nevada corporation ("PNGX" and individually a “Party”), (ii) Black Forest International, LLC, a Delaware limited liability company (“BFI” and individually a “Party”), and (iii) . (the “Escrow Agent” and individually a “Party”). PNGX, BFI and the Escrow Agent may hereinafter be referred to collectively as the “Parties.” RECITALS WHEREAS, on or about May 29, 2008, BFI filed an action against Earth Biofuels, Inc. and its subsidiaries (“EBOF”) entitled Black Forest International, LLC v.
